PER CURIAM.
The former husband appeals from a final judgment of dissolution of marriage. He raises, a number of issues concerning the award of permanent periodic alimony to the former wife before and after the sale of the marital home. The former wife raises a number of issues on cross-appeal. We find that the only issues having merit concern the trial court’s determination of the former wife’s need for the amount of alimony awarded.
Specifically, we determine that the amount of alimony awarded both before and after the sale of the marital home, when coupled with the amount of income imputed to the former wife, exceed the former wife’s stated need. The trial court made no findings to support this award. In Gray v. Gray, 103 So.3d 962, 966 (Fla. 1st DCA 2012), we determined that when a court awards more alimony than requested without sufficient findings in the final judgment to support the increased award, *987the award must be reversed and remanded for further proceedings.
In addition, while there is ample evidence that the parties enjoyed a high standard of living during the marriage, there is little specific evidence in the record concerning the former wife’s expected expenses after the marital home is sold, and the trial court did not make specific findings concerning this matter.
We, therefore, reverse and remand for further proceedings concerning the amount of alimony needed by the former wife. In all other respects, the final judgment of dissolution is affirmed.
WOLF, THOMAS, and WETHERELL, JJ., concur.